Alan J. Thayer, Jr., OSB No. 853428
INNOVATIVE LAW GROUP
P.O. Box 1268
Eugene, OR 97440
(541) 345-2325
alan@thinkilg.com

Jonathan T. Suder (pro hac vice)
Glenn S. Orman (pro hac vice)
Richard A. Wojcio, Jr. (pro hac vice)
FRIEDMAN, SUDER & COOKE
604 E. Fourth Street, Suite 200
Fort Worth, TX 76102
T: (817) 334-0400
F: (817) 334-0401
jts@fsclaw.com
orman@fsclaw.com
wojcio@fsclaw.com

ATTORNEYS FOR PLAINTIFF
ADASA INC


                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                  EUGENE DIVISION

 ADASA INC.,                             §       Case No.: 6:17-cv-01685-MK
                                         §
        Plaintiff,                       §    AMENDED DKT. 293-1 (Stipulated
                                         §   Facts) TO PROPOSED JOINT JURY
 v.                                      §            INSTRUCTIONS
                                         §
 AVERY DENNISON CORPORATION,             §
                                         §       JURY TRIAL DEMANDED
        Defendant.                       §




                                         1
                                        Exhibit A - Stipulated Facts 12


         A.       The Patent in Suit

         1.       The ’967 Patent was filed on February 12, 2016 and issued on October 24, 2017.

The sole inventor of the ’967 Patent is Clarke W. McAllister. ADASA is the sole assignee of the

’967 Patent. ADASA is the owner of all right and title in the ’967 Patent, including all rights to

enforce and prosecute actions for infringement of the ’967 Patent and to collect past, present, and

future damages for all relevant times against infringers of the ’967 Patent. Accordingly, ADASA

possesses the exclusive right and standing to prosecute the present action for infringement of the

’967 Patent by Avery Dennison.

         2.       The Court has determined that the priority date for the ’967 Patent is May 21, 2008. 3

         B.       Technology Background

         3.       The ’967 Patent relates to encoded and commissioned wireless RFID (radio-

frequency identification) transponders (also known as an “RFID tag”). In the RFID industry and

particularly for merchandise tracking applications, the memory bank of an RFID tag is often

encoded with an Electronic Product Code (“EPC”), an identifier for an item in the supply chain to

uniquely identify that particular item. The EPC can be serialized in a format following an EPC

tag data standard. One standard is known as Serialized Global Trade Item Number (“SGTIN”).




1
  The parties previously agreed to certain stipulated facts in the Joint Proposed Pretrial Order. See Dkt. No. 200 at 2-
3. Since that time, the Court has issued multiple orders affecting the issues in this case and the parties hereby
supplement and agree to these proposed stipulated facts in order to account for the Court’s rulings in those orders.
2
  The parties hereby submit this revised Exhibit A to the parties’ submitted Amended Joint Proposed Jury Instructions
provided to the Court’s clerks on April 29, 2021. This proposed Exhibit A would replace the previous “Exhibit A” to
those instructions filed in Dkt. No. 293-1 on April 23, 2021.
3
  Avery Dennison has disputed priority and reserves the right to appeal this ruling.


                                                           2
       4.      Where the SGTIN format is used for item identification, the EPC contains “object

class” information and a “serial number.” The “object class information space” includes a

reference code, a partition value, and/or filter value, as well as a “company prefix” that identifies

the brand owner and an “item reference number” which identifies the class of item offered by a

brand owner (which generally corresponds to the UPC or SKU of a bar code). The “object class”

section of a SGTIN format uniquely identifies different classes of products sold by a particular

brand owner. The combination of an object class number and a serial number provides a unique

object number contained in the EPC.

       C.      The Accused Products

       5.      Avery Dennison makes, sells, and offers to sell EPC Class 1, Generation 2 UHF

RFID inlays to its customers that ADASA has accused of infringing Claim 1 of the ’967 Patent.

       6.      For purposes of infringement, ADASA identified infringing products by “schema”

as internally described by Avery Dennison, with all RFID tags encoded using certain schemas

comprising the accused RFID tags. More specifically, Avery Dennison encodes the accused RFID

tags in accordance with schemas through its service bureaus, and also provides management for

its customers to encode the accused RFID tags through its in-plant printing management in

accordance with those schemas. Avery Dennison utilizes its PCMate, D2Comm, and Serialization

Manager systems to manage the schemas, receive orders, allocate EPC data, and to direct encoding

of RFID inlays to create the accused RFID tags using these schemas.

       7.      Avery Dennison encodes its accused RFID tags in accordance with a schema

identified as falling within either of two schema groups: PCTag and Commissioning Authority.




                                                 3
       8.      The Court has previously determined that the accused RFID tags that use the PCTag

schema infringe Claim 1 of the ’967 Patent. The schemas that make up this product group appear

in the chart below:



                               PCTag SCHEMA                            EPC Type
             AD - [mR6] EAN National Brand Schema                     SGTIN-96
             AD - [mR6] UPC National Brand Schema                     SGTIN-96
             AD - EAN National Brand Schema                           SGTIN-96
             AD - UPC National Brand Schema                           SGTIN-96
             Haggar UPC National Brand [mR6] Schema                   SGTIN-96
             Haggar UPC National Brand Schema                         SGTIN-96
             HBC [mR6] UPC National Brand Schema                      SGTIN-96
             HBC UPC National Brand Schema                            SGTIN-96
             JCPenney [mr6] UPC National Brands EPC Schema            SGTIN-96
             JCPenney UPC National Brands EPC Schema                  SGTIN-96
             Jones National Brands [mr6] EPC Schema                   SGTIN-96
             Jones National Brands EPC Schema                         SGTIN-96
             Kohls [mr6] National Brand Schema                        SGTIN-96
             Kohls National Brand Schema                              SGTIN-96
             Macys [mr6] UPC National Brand Schema                    SGTIN-96
             Macy’s MMG National Brand Schema                         SGTIN-96
             Macys MMG [mr6] UPC National Brand Schema                SGTIN-96
             Macys MMG UPC National Brand Schema                      SGTIN-96
             Macys UPC National Brand Schema                          SGTIN-96
             Perry Ellis National Brand Schema                        SGTIN-96
             Perry Ellis [mR6] National Brand Schema                  SGTIN-96
             PVH [mR6] National Brand Schema                          SGTIN-96



                                               4
                                 PCTag SCHEMA                             EPC Type
                PVH National Brand Schema                                SGTIN-96
                Target [mr6] UPC National Brands EPC Schema              SGTIN-96
                Target UPC National Brands EPC Schema                    SGTIN-96
                William Carters [mr6] National Brand Schema              SGTIN-96
                William Carters National Brand Schema                    SGTIN-96
                Woldwindows LLC [mr6] EPC Schema                         SGTIN-96
                Woldwindows LLC EPC Schema                               SGTIN-96


The jury will not be asked to find infringement relative to these products.

       9.        The Court has previously determined that the accused RFID tags that use the

Commissioning Authority schema meet the following elements of Claim 1 of the ’967 Patent:

       Claim 1:


            •    Preamble: An RFID transponder comprising:

            •    Element A: a substrate;

            •    Element B: an antenna structure formed on the substrate; and

            •    Element C: an RFID integrated circuit chip which is electrically coupled to the

                 antenna structure,

            •    Element D: wherein the RFID integrated circuit chip is encoded with a unique

                 object number, the unique object number comprising an object class information

                 space and a unique serial number space,




                                                 5
          •   Element E: wherein the unique serial number space is encoded with one serial

              number instance from an allocated block of serial numbers, the allocated block

              being assigned a limited number of most significant bits,

The schemas that make up this product group appear in the chart below:



              COMMISSIONING AUTHORITY SCHEMA                                EPC Type
       MUJI SGTIN-96 Schema                                                 SGTIN-96
       GU EPC Schema v2                                                   Non-Standard-96
       UQ EPC Schema v1                                                   Non-Standard-96
       CDC SGTIN-96 EPC Schema V2                                           SGTIN-96
       Chanel EPC Schema                                                    SGTIN-96
       H&M EPC Schema                                                       SGTIN-96
       H&M SGTIN-96 EPC Schema                                              SGTIN-96
       Walmart EAN13 PB SGTIN-96 EPC Schema                                 SGTIN-96
       Walmart [ mR6 ] NB EAN13 GCP7 SGTIN-96 EPC schema                    SGTIN-96
       Walmart PB EAN13 GCP7 SGTIN-96 EPC Schema                            SGTIN-96
       Walmart PB EAN13 GCP8 SGTIN-96 EPC Schema                            SGTIN-96
       Walmart PB EAN13 GCP9 SGTIN-96 EPC Schema                            SGTIN-96
       Walmart PB UPC SGTIN-96 EPC Schema                                   SGTIN-96
       Walmart UPC PB SGTIN-96 EPC Schema                                   SGTIN-96
       Walmart [ mR6 ] NB EAN13 GCPS SGTIN-96 EPC schema                    SGTIN-96
       Walmart [ mR6 ] NB EAN13 GCP9 SGTIN-96 EPC Schema                    SGTIN-96
       Walmart [ mR6 ] NB UPC SGTIN-96 EPC schema                           SGTIN-96
       Walmart NB API SGTIN-96 EPC Schema                                   SGTIN-96
       Walmart PB API SGTIN-96 EPC Schema                                   SGTIN-96
       Walmart [mR6] NB API SGTIN-96 EPC Schema                             SGTIN-96



                                               6
                COMMISSIONING AUTHORITY SCHEMA                              EPC Type
        Walmart [mR6] PB API SGTIN-96 EPC Schema                            SGTIN-96
        Walmart [ mR6 ] PB EAN13 GCP7 SGTIN-96 EPC schema                   SGTIN-96
        Walmart [ mR6 ] PB EAN13 GCP7 SGTIN-96 EPC schema                   SGTIN-96
        Walmart [ mR6 ] PB EAN13 GCP9 SGTIN-96 EPC schema                   SGTIN-96
        Walmart [ mR6 ] PB UPC SGTIN-96 EPC Schema                          SGTIN-96
        Walmart NB EAN13 GCP7 SGTIN-96 EPC schema                           SGTIN-96
        Walmart NB EAN13 GCP8 SGTIN-96 EPC Schema                           SGTIN-96
        Walmart NB EAN13 GCP9 SGTIN-96 EPC schema                           SGTIN-96
        Walmart NB UPC SGTIN-96 EPC schema                                  SGTIN-96


For purposes of infringement, each of these Commissioning Authority schemas operates in

essentially the same manner, regardless of the specific length of the sequence of most significant

bits employed (i.e., 2 bits, 3 bits, 6 bits, or 14 bits).




                                                     7
